                         Case 1:18-cr-00036-JPO Document 473 Filed 04/30/20 Page 1 of 1

                                           CAHILL GORDON & REINDEL LLP
                                                    EIGHTY PINE STREET
                                                  NEW YORK, NY 10005-1702
HELENE R. BANKS            JONATHAN J. FRANKEL          TELEPHONE: (212) 701-3000       JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL             ARIEL GOLDMAN                   WWW.CAHILL.COM               GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAVID L. BARASH            JASON M. HALL                      ___________               BRIAN T. MARKLEY             RICHARD A. STIEGLITZ JR.
LANDIS C. BEST             WILLIAM M. HARTNETT                                          MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J. BONDI           NOLA B. HELLER                  1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON         CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       NOAH B. NEWITZ               ANTHONY K. TAMA
JAMES J. CLARK             DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT     TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER               DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED             ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS              BRIAN S. KELLEHER              24 MONUMENT STREET            SHEILA C. RAMESH             HERBERT S. WASHER
STUART G. DOWNING          RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN            CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA          JOEL KURTZBERG                       ___________             THORN ROSENTHAL              COREY WRIGHT
JENNIFER B. EZRING         TED B. LACEY                                                 TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI       MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL       ALIZA R. LEVINE                                              MICHAEL A. SHERMAN
                                                                                                                       * ADMITTED IN DC ONLY




                                                          (212) 701-3008


                                                                                                              April 30, 2020
           The Honorable J. Paul Oetken
           United States District Judge
           Southern District of New York
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

                    Re:      United States v. David Middendorf, et al., 18 Cr. 36 (JPO)

           Dear Judge Oetken:

                           On behalf of our client, Thomas Whittle and the government, we respectfully and
           jointly request that Mr. Whittle’s sentencing, which is currently scheduled for May 19, 2020 at
           11 a.m., be adjourned sine die, given the current pandemic that has led to the postponement of
           most proceedings in the District.

                                                                                    Respectfully Submitted,

                                                                                    _______/s/________________

                                                                                    Bradley J. Bondi
                                                                                    Nola B. Heller
                                                                                    Sean P. Tonolli (pro hac vice)

                                                                                    Counsel for Thomas Whittle


           cc:      Rebecca Mermelstein, Esq., Assistant United States Attorney (via email)
